 Fill in this information to identify your case:

 Debtor 1                   Enrico Timothy Wright
                            First Name                      Middle Name              Last Name

 Debtor 2                   Idrissa Tene Clemons
 (Spouse if, filing)        First Name                      Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number             19-43424
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's          Consumer Portfolio Svc                              Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of         2014 Ford Escape 57,000 miles                    Reaffirmation Agreement.
    property               Location: 35872 Beverly Rd.,                     Retain the property and [explain]:
    securing debt:         Romulus MI 48174
                           Market value based on
                           nada.com


    Creditor's          Harley Davidson Credit                              Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of 2015 Harley-Davidson Street                              Reaffirmation Agreement.
    property       XG500 Motorcycle 2,600 miles                             Retain the property and [explain]:
    securing debt: Location: 35872 Beverly Rd.,
                   Romulus MI 48174
                   Market value based on
                   nada.com

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




                       19-43424-mlo           Doc 14            Filed 03/25/19        Entered 03/25/19 14:53:40         Page 1 of 2
 Debtor 1      Enrico Timothy Wright
 Debtor 2      Idrissa Tene Clemons                                                                  Case number (if known)    19-43424

You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Brite Financial Servic                                                                             No

                                                                                                                                 Yes

 Description of leased        2011 Buick Lacrosse Vehicle Lease
 Property:

 Lessor's name:               R&D Dumas                                                                                          No

                                                                                                                                 Yes

 Description of leased        Residential Lease Agreement
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Enrico Timothy Wright                                                    X /s/ Idrissa Tene Clemons
       Enrico Timothy Wright                                                           Idrissa Tene Clemons
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 25, 2019                                                   Date    March 25, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                19-43424-mlo                  Doc 14            Filed 03/25/19        Entered 03/25/19 14:53:40                   Page 2 of 2
